Citation Nr: 0310005	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-15 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  His claim initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In March 2003, the 
Board remanded the case to the RO to schedule the veteran for 
a videoconference hearing.  Since then, however, the veteran 
canceled his hearing request.  


FINDING OF FACT

The veteran's PTSD has resulted in total occupational and 
social impairment since the initial grant of service 
connection.
.

CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.126-4.132 (2002), Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

The record shows that the RO has not adjudicated the 
veteran's claim under the VCAA, nor has the veteran has been 
notified of the provisions of the VCAA.  For the reasons set 
forth below, however, the Board finds that the veteran's PTSD 
meets the criteria for a 100 percent evaluation.  Therefore, 
any failure to comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and (b) is not 
prejudicial to the veteran, as the full benefits sought on 
appeal have been granted by virtue of this decision.  

II.  Discussion

The veteran claims he is entitled to a 100 percent disability 
evaluation for his service-connected PTSD.  For the reasons 
set forth below, the Board agrees and finds that the evidence 
supports a 100 percent evaluation for the veteran's PTSD 
since the initial grant of service connection.

The veteran filed a claim for service connection for PTSD in 
February 2001.  In an August 2002 rating decision, the RO 
granted service connection for PTSD based on the veteran's 
combat experiences during World War II.  The RO assigned a 50 
percent evaluation effective February 2001.  The veteran 
appealed that decision with respect to the 50 percent 
evaluation.

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a 
question arises as to which of two evaluations shall be 
assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

Under the criteria for rating mental disorders, a 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The facts of this case show that the veteran underwent a 
psychological evaluation by a counselor at Mountain 
Comprehensive Care Center in February 2001.  In his report, 
the counselor indicated that he had been treating the veteran 
for a psychotic disorder and depression since January 2000.  
The counselor explained that the veteran had some cognitive 
problems due to his advanced age.  However, he also indicated 
that "the root of [the veteran's] problems is his war time 
experiences and that he has the secondary diagnosis of Post 
Traumatic Stress Disorder."  He then stated that the 
veteran's difficulty with short-term memory was due to his 
advanced age and that his depressive symptoms were due to 
PTSD.  The veteran's PTSD symptoms included intrusive 
thoughts and feelings about his experiences during the war.  
The counselor noted that the veteran was receiving both 
individual therapy and pharmacotherapy to help stabilize 
these symptoms.  The counselor concluded by stating that the 
veteran had problems coping with his symptoms and would 
require future treatment to minimally function in his 
environment. 

In an October 2001 letter, J.C., D.O., stated that the 
veteran's underlying dementia made it impossible for him to 
take care of himself and that he required full-time 
assistance from his wife.  

The veteran underwent a VA compensation examination in August 
2002 to determine the nature and severity of his PTSD and to 
evaluate whether he was competent to handle his own affairs.  
During the interview, it was noted that the veteran was 81 
years old and lived with his wife.  The examiner observed 
that the veteran had significant memory problems that were 
probably related to his underlying dementia.  The veteran 
also had vivid memories about his war experiences.  The 
veteran's wife explained that she took care of the veteran's 
basic needs and supervised his eating.  In fact, most of the 
information came from the veteran's wife, who indicated that 
his symptoms included anxiety, nervousness, trouble sleeping, 
and an elevated startle reaction.  She also stated that the 
veteran had a history of suicidal ideation but had never made 
any attempts.  The examiner indicated that the veteran was 
unable to articulate his complaints because of his cognitive 
problems.  The veteran's daily routine included waking in the 
morning and sitting on the porch or watching television.  No 
other interests or hobbies were reported.  The veteran last 
worked as a coal miner in 1959, when he was forced to retire 
because of disabilities involving his back and lungs. 

A mental status examination revealed that the veteran was 
disoriented and unable to recall the day, the month and the 
year.  He knew what city and county he was in and recognized 
that he was in a hospital.  His memory was poor; for 
instance, he was unable to recall any of three items after 
several minutes and was unable to repeat four digits forward 
and backward.  He scored 14 out of 28 on the Mini-Mental 
examination.  Because of a tremor in his hands, part of the 
Mini-Mental examination was omitted.  No visual, auditory or 
tactile hallucinations were reported.  

The examiner concluded with Axis I diagnoses of PTSD and 
dementia, NOS.  Under Axis IV, for psychosocial stressors, 
the examiner noted "World War II Veteran and multiple 
medical problems, including dementia."  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
40.  The examiner also indicated that the veteran would be 
unable to handle VA funds because of his impaired decision-
making capacity due to cognitive decline.  The examiner then 
separated the effects of the veteran's PTSD from his 
nonservice-connected dementia.  It was noted that the 
veteran's PTSD symptoms included anxiety, sleep disturbance, 
and intrusive memories of the war, and that his symptoms due 
to dementia included problems with short-term memory, 
concentration, orientation, and performing activities of 
daily living.

In light of these findings, the Board finds that the 
veteran's PTSD has resulted in total occupational and social 
impairment as required for a 100 percent rating.  The Board 
notes that the veteran's cognitive problems involving short-
term memory loss, disorientation, and an inability to 
concentrate have been attributed to his nonservice-connected 
dementia.  Therefore, the Board is not required to consider 
these symptoms in evaluating his PTSD.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  

Nevertheless, the Board finds that it is indeed possible that 
the veteran's PTSD symptoms involving depression, anxiety and 
intrusive thoughts have resulted in total occupational and 
social impairment required for a 100 percent evaluation.  The 
co-morbidity of the veteran's PTSD and nonservice-connected 
dementia makes it difficult to truly understand how his PTSD 
bears on occupational and social impairment.  For example, a 
VA examiner noted that the veteran's dementia precluded the 
veteran from being able to fully articulate his PTSD 
symptoms.  Moreover, although the veteran's counselor 
attributed the veteran's cognitive decline to his advanced 
age, he also indicated that the root of the veteran's problem 
was his war time experiences.  Therefore, with the resolution 
of reasonable doubt in the veteran's favor, the Board finds 
that the evidence supports a 100 percent evaluation for the 
veteran's service-connected PTSD.  See Ashley v. Brown, 6 
Vet. App. 52, 59 (1993), citing 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

In conclusion, the evidence shows that the veteran's PTSD has 
resulted in total social and occupational impairment since 
the initial grant of service connection.  Accordingly, a 100 
percent evaluation for the veteran's PTSD is warranted since 
the initial grant of service connection.



ORDER

An initial 100 percent evaluation for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.





	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

